           Case 2:20-cr-00019-JAM Document 69 Filed 08/16/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JESUS IVAN RENDON-GUTERRIEZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-0019 JAM
                                                  )
11                  Plaintiff,                    )   MOTION AND ORDER FOR MODIFICATION OF
                                                  )   CONDITIONS OF PRETRIAL RELEASE
12   vs.                                          )
                                                  )   Honorable Kendall J. Newman
13   JESUS IVAN RENDON-GUTERRIEZ,                 )
                                                  )
14                  Defendant.                    )
                                                  )
15                                                )
16            The defendant, JESUS IVAN RENDON-GUTERRIEZ, has been on pretrial release since
17   his release from custody on July 19, 2019 (a period of two years). He has cosigned a $50,000
18
     unsecured bond along with his child’s mother, Jessica Rendon. See CR 18. Mr. Rendon-
19
     Gutierrez resides in Chino, California, at his parent’s home, and is under courtesy supervision by
20
     the Pretrial Office in the Central District of California.
21
22            On June 16, 2020, Mr. Rendon-Gutierrez pled guilty to a violation of 21 U.S.C. § 846,

23   and 841(a)(1), conspiracy to distribute and to possess with intent to distribute methamphetamine.

24   CR 44, 46. He is scheduled for Judgment and Sentencing on August 26, 2021.

25            Mr. Rendon-Gutierrez, through Assistant Federal Defender, Hannah R. Labaree, hereby

26   moves for his Pretrial conditions of release to be amended as to condition number 15 (hours of

27   curfew) (CR 21). All other conditions are to remain in full force and effect. Condition 15

28   currently requires that Mr. Rendon-Gutierrez to remain inside his residence every day from 8:00

       Unopposed Motion for Modification
       of Terms of Pretrial Release
          Case 2:20-cr-00019-JAM Document 69 Filed 08/16/21 Page 2 of 3


1    P.M. to 6:00 A.M. It is enforced by Condition 14, which imposes on Mr. Rendon-Gutierrez
2    location monitoring. Defendant requests that special condition 15 be amended such that he be
3    subject to a curfew of 11 P.M. to 6 A.M.
4              On August 6, 2021, Mr. Rendon-Gutierrez’ Pretrial Services Officer indicated that he is
5    in compliance with his conditions of release. Pretrial Services is not opposed to the amendment
6    of the curfew condition. Undersigned counsel has reached out via email to the Assistant United
7    States Attorney but as of the date of filing has not received word back as to their position on this
8    request 1.
9                                                        Respectfully submitted,
10   DATED: August 13, 2021                              HEATHER E. WILLIAMS
11                                                       Federal Defender
12
                                                         /s/ Hannah R. Labaree
13                                                       HANNAH R. LABAREE
                                                         Assistant Federal Defender
14                                                       Attorney for JESUS IVAN RENDON-
                                                         GUITERREZ
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       The assigned Assistant United States Attorney did not oppose Mr. Rendon Gutierrez’ previous request for a
28   temporary amendment to the curfew condition. See CR 54 (Unopposed Motion for Temporary Modification of
     Conditions of Pretrial Release).
         Unopposed Motion for Modification
         of Terms of Pretrial Release
       Case 2:20-cr-00019-JAM Document 69 Filed 08/16/21 Page 3 of 3


1                                                 ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 15 for Jesus Ivan Rendon-Gutierrez, setting his hours of curfew
4    from 8 PM to 6 AM, be amended such that his curfew last from 11:00 PM to 6:00 AM. All
5    other conditions of pretrial release shall remain in force, including the enforcement of the curfew
6    by ankle monitor (Condition 14).
7    Dated: August 13, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Modification
      of Terms of Pretrial Release
